DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of April 30, 2020.  Claims 1-4, 6-8, 10, 12-17, 19, 21, 22, 24, 26, 28 and 50 are presented for examination, with Claims 1 and 50 being in independent form.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 8, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:

	In Claim 7, line 2, “the current” should be --a current--.

	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6-8, 10, 12-17, 19, 21, 22, 24, 26, 28 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0092259 (“Greer”) in view of U.S. Patent Publication No. 2013/0264948 (“Orillard”).
	Regarding Claim 1, Greer discloses a method of automatically controlling color of light in a room (Abstract, lines 1-5; [0040]; Fig. 5; [0078]) having one or more tintable windows (110 in Fig. 2, details in Fig. 3; [0047]-[0048]), the method comprising: 
	determining one or more new settings for artificial interior lighting in the room (by setting the transmissivity of the tintable windows; [0040]; [0048]), wherein the one or more new settings are determined to obtain a color of light in the room (i.e., a neutral or aesthetically pleasing illumination color spectrum in the interior space; [0075]) and determined using a current tint state of at least one of the tintable windows (i.e., darkening the tintable windows either fully or partially or in a fully transmissive state; [0075]; data 134 in Fig. 2; [0053]-[0054]); and 
	sending control signals over a communication network (output of device control unit 120 in Fig. 2; [0058]) to adjust the artificial interior lighting to the one or more new settings ([0063]; [0075]).
	Although Greer clearly discloses settings for adjusting the artificial interior lighting in a room using tint states of tintable windows, in order to produce a neutral or aesthetically pleasing illumination color spectrum, Greer does not appear to specifically 
	However, Orillard, in the same field of endeavor of control systems for active window glass managing to control the color of light in a room, teaches that settings are determined to obtain a “desired” color of light; that is, a desired color rendering index of the light (using CRI sensor 14 in Fig. 1; [0063]; [0072]; [0076]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the method for controlling light in a room as disclosed by Greer, with sensors including a CRI sensor as taught by Orillard, in order to control the optical transmission through the active window panes as a function of the value supplied by a coloration sensor, as evidenced by Orillard ([0022]).

	Regarding Claim 2, the combination of Greer in view of Orillard further teaches wherein the one or more new settings are configured to provide a desired color rendering index value (using CRI sensor 14 in Fig. 1 of Orillard; [0063]; [0072]; [0076]).

	Regarding Claim 3, the combination of Greer in view of Orillard further teaches 
	calculating an external CRI value using (i) measurements taken by one or more external sensors (external sensors 160 in Fig. 2 of Greer (see also [0053] “outdoor color temperature” in Greer) using CRI sensor 14 of Orillard; [0091] of Orillard) or (ii) clear sky irradiance ([0094] of Orillard); 

	wherein the one or more new settings are determined to change the current internal CRI value to the desired CRI value ([0072]; [0076] of Orillard).

	Regarding Claim 4, the combination of Greer in view of Orillard further teaches wherein the one or more external sensors are part of a multi-sensor device mounted to a roof of a building comprising the room or on a facade of the building, including the one or more tintable windows (external sensors in 160in Fig. 2 of Greer; [0053]; [0091] of Orillard).

	Regarding Claim 6, the combination of Greer in view of Orillard further teaches wherein the one or more new settings are determined using a current internal CRI value in the room and the current internal CRI value is determined using weather feed data ([0053] of Greer in combination with CRI sensor of Orillard).

	Regarding Claim 7, the combination of Greer in view of Orillard further teaches wherein the one or more new settings are determined using the current internal CRI value in the room and the current internal CRI value is determined using measurements taken by one or more internal sensors (using CRI sensor 14 in Fig. 1; [0062]; [0072]; [0076] of Orillard).

or at or near the artificial interior lighting (using CRI sensor 14 in Fig. 1; [0062]; [0072]; [0076] of Orillard).

	Regarding Claim 10, the combination of Greer in view of Orillard further teaches determining whether to use one or more external sensors or one or more internal sensors for use in determining the one or more new settings for the artificial interior lighting ([0053]-[0054]; [0075] of Greer).

	Regarding Claim 12, the combination of Greer in view of Orillard further teaches wherein the desired CRI value is determined using historical data from user input ([0073]; [0110] of Greer using CRI sensor of Orillard).

	Regarding Claim 13, the combination of Greer in view of Orillard further teaches wherein the desired CRI value is determined from user input received at a wall unit or a remote control ([0073]; [0110] of Greer using CRI sensor of Orillard).

	Regarding Claim 14, the combination of Greer in view of Orillard further teaches wherein the one or more new settings include one or more of 
	(i) selecting color or colors (i.e., a neutral or aesthetically pleasing illumination color spectrum in the interior space; [0075]), 
	(ii) activating lights in one or more areas, and 


	Regarding Claim 15, the combination of Greer in view of Orillard further teaches	calculating an external CRI value (external sensors 160 in Fig. 2 of Greer (see also [0053] “outdoor color temperature” in Greer) using CRI sensor 14 of Orillard; [0091] of Orillard) using a determined clear sky irradiance ([0094] of Orillard); and
	transforming the external CRI value to the current internal CRI value using the current tint state of the at least one of the one or more tintable windows ([0022]; [0076]-[0079] of Orillard).

	Regarding Claim 16, the combination of Greer in view of Orillard further teaches determining the clear sky irradiance using a sun position and a window configuration ([0079]-[0085]; [0094] of Orillard).

	Regarding Claim 17, the combination of Greer in view of Orillard further teaches determining a new tint level for the one or more tintable windows using the desired CRI value (using CRI sensor 14 in Fig. 1 of Orillard; [0063]; [0072]; [0076]); and providing instructions over the communication network to transition tint of the one or more tintable windows to the new tint level ([0059]-[0061] of Orillard).

	Regarding Claim 19, the combination of Greer in view of Orillard further teaches wherein each of the one or more tintable windows is an electrochromic window ([0001]-[0002] of Greer).

	Regarding Claim 21, the combination of Greer in view of Orillard further teaches wherein adjusting the artificial interior lighting to the one or more new settings is configured to obtain a contrast ratio in an occupancy region that is within an acceptable range or below a maximum contrast ratio (i.e., a neutral or aesthetically pleasing illumination color spectrum in the interior space; [0075] of Greer).

	Regarding Claim 22, the combination of Greer in view of Orillard further teaches wherein the one or more new settings are configured to generate illumination from the artificial interior lighting with a first wavelength range complementary to a second wavelength range of light transmitted through at least one of the tintable windows in the current tint state (by setting the transmissivity of the tintable windows; [0040]; [0048]; see also [0090] of Greer).

	Regarding Claim 24, the combination of Greer in view of Orillard further teaches wherein the one or more new settings for the artificial interior lighting are configured to generate illumination that in combination with light transmitted through at least one of the tintable windows in the current tint state generates the desired color of light in the room (i.e., a neutral or aesthetically pleasing illumination color spectrum in the interior space; [0075] of Greer).

	Regarding Claim 26, the combination of Greer in view of Orillard further teaches wherein the desired color of light in the room includes (i) wavelengths of red light, blue or (ii) a spectral content of natural light (i.e., a neutral or aesthetically pleasing illumination color spectrum in the interior space; [0075] of Greer).

	Regarding Claim 28, the combination of Greer in view of Orillard further teaches	determining a new tint state for the one or more tintable windows (i.e., darkening the tintable windows either fully or partially or in a fully transmissive state; [0075]; data 134 in Fig. 2; [0053]-[0054] of Greer); and
	sending control signals over the communication network to adjust the one or more tintable windows to the new tint state (output of device control unit 120 in Fig. 2; [0058]); 
	wherein the adjustments of the artificial interior lighting to the one or more new settings and the one or more tintable windows to the new tint state generate a combined illumination impinging a surface in an occupancy region, the combined illumination having (i) a spectral content of red light, blue light, and green light or (ii) of natural light (i.e., a neutral or aesthetically pleasing illumination color spectrum in the interior space; [0075] of Greer).

	Regarding Claim 50, Greer discloses at least one controller (120 in Fig. 2; [0050]) for automatically controlling color of light in a room (Abstract, lines 1-5; [0040]; Fig. 5; [0078]) having one or more tintable windows (110 in Fig. 2, details in Fig. 3; [0047]-[0048]), the at least one controller comprising: 
	a computer readable medium having control logic (131; [0050]); and 

	wherein the control logic is configured to: 
		determine one or more new settings for artificial interior lighting in the room (by setting the transmissivity of the tintable windows; [0040]; [0048]), wherein the one or more new settings are determined to obtain a desired color of light in the room (i.e., a neutral or aesthetically pleasing illumination color spectrum in the interior space; [0075]) and determined using a current tint state of at least one of the one or more tintable windows (i.e., darkening the tintable windows either fully or partially or in a fully transmissive state; [0075]; data 134 in Fig. 2; [0053]-[0054]); and 
		send control signals (output of device control unit 120 in Fig. 2; [0058]) to adjust the artificial interior lighting to the one or more new settings ([0063]; [0075]).
	Although Greer clearly discloses settings for adjusting the artificial interior lighting in a room using tint states of tintable windows, in order to produce a neutral or aesthetically pleasing illumination color spectrum, Greer does not appear to specifically disclose that the settings are determined to obtain a “desired” color of light; that is, a desired color rendering index of the light.
	However, Orillard, in the same field of endeavor of control systems for active window glass managing to control the color of light in a room, teaches that settings are determined to obtain a “desired” color of light; that is, a desired color rendering index of the light (using CRI sensor 14 in Fig. 1; [0063]; [0072]; [0076]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the method for controlling .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Publication No. 2014/0236323 (“Brown”) relates to control methods for tintable windows.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PEDRO C FERNANDEZ/Examiner, Art Unit 2844      

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844